TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-09-00446-CR



                                Brian Dean Allen, Appellant

                                              v.

                                The State of Texas, Appellee


           FROM COUNTY COURT AT LAW NO. 2 OF WILLIAMSON COUNTY
         NO. 08-00273-2, HONORABLE TIMOTHY L. WRIGHT, JUDGE PRESIDING



                           MEMORANDUM OPINION



               Brian Dean Allen has filed a Motion to Dismiss Appeal. We grant the motion and

dismiss this appeal.




                                           G. Alan Waldrop, Justice

Before Chief Justice Jones, Justices Waldrop and Henson

Dismissed on Appellant’s Motion

Filed: November 13, 2009

Do Not Publish